UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6774


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

EDDIE WAYNE SNEAD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:09-cr-00281-H-1)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Wayne Snead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie Wayne Snead appeals from the district court’s order denying his motions for

reconsideration, for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), for a sentence

reduction pursuant to a “Nunc Pro Tunc Judgment,” for abeyance, for error correction and

a point level reduction, and for a sentence reduction pursuant to section 404(b) of the First

Step Act of 2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. Snead confines

his appeal to the district court’s denial of a sentence reduction under the FSA 2018.

       We have reviewed the record and find no reversible error. Because Snead was

convicted of distribution of a quantity of powder cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), 851, he was not convicted of a covered offense under the FSA 2018.

See United States v. Gravatt, 953 F.3d 258, 263-64 (4th Cir. 2020). Snead thus was not

eligible for a sentence reduction under the FSA 2018, and we affirm the district court’s

denial of relief on this basis. See United States v. Snead, No. 5:09-cr-00281-H-1 (E.D.N.C.

Apr. 30, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2